Bloodworth, J.
1. The instructions to the jury covered every issue in the case, and, as far as legal and applicable to the facts, the requests to charge were covered by the charge as given.
2. When considered in the light of the entire charge, the excerpts therefrom of which complaint is made show no reversible error.
3. While the evidence of an accomplice must be corroborated, the extent of the corroboration is entirely for the jury. There being some corroborating testimony this court will not say that the evidence did not authorize the verdict.

Judgment affvrmed.


Broyles, C. J., and Luke, J., concur.